Exhibit 10.2

 

 



 



 

 

 

 

 

AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT

 

dated as of

October 12, 2016

 

Among

 

KONA GRILL, INC.

KONA RESTAURANT HOLDINGS, INC.

KONA SUSHI, INC.

KONA MACADAMIA, INC.

KONA TEXAS RESTAURANTS, INC.

KONA BALTIMORE, INC.,

KONA GRILL PUERTO RICO, INC.,

KONA GRILL INTERNATIONAL, INC.,

KONA GRILL INTERNATIONAL HOLDINGS, INC.,

each as a Grantor,

 

 

THE OTHER GRANTORS NAMED HEREIN,

 

and

 

KEYBANK NATIONAL ASSOCIATION,

as the Administrative Agent,

 

for the benefit of

 

THE SECURED CREDITORS NAMED HEREIN

 

 

 



 



 

 

 
 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS  

 



    Page

 

ARTICLE I.          DEFINITIONS AND TERMS

1

     

Section 1.01

Defined Terms

1

Section 1.02

Additional Defined Terms

2

Section 1.03

Terms Generally

7

     

ARTICLE II.        SECURITY INTEREST

8

     

Section 2.01

Grant of Security Interest

8

Section 2.02

Excluded Property

9

Section 2.03

No Assumption of Liability

9

Section 2.04

Power of Attorney

9

     

ARTICLE III.       REPRESENTATIONS AND WARRANTIES

10

     

Section 3.01

Title and Authority

10

Section 3.02

Absence of Other Liens

10

Section 3.03

Validity of Security Interest

10

Section 3.04

Perfection of Security Interest under UCC

10

Section 3.05

Perfection Certificates

11

Section 3.06

Places of Business; Jurisdiction of Organization; Locations of Collateral

11

Section 3.07

Pledged Collateral

11

Section 3.08

Deposit Accounts

11

Section 3.09

Securities Accounts

11

Section 3.10

Status of Pledged Collateral

12

     

ARTICLE IV.       GENERAL COVENANTS

12

     

Section 4.01

No Other Liens; Defense of Title

12

Section 4.02

Further Assurances; Filings and Recordings

12

Section 4.03

Use and Disposition of the Collateral

12

Section 4.04

Delivery or Marking of Chattel Paper; Other Actions

13

Section 4.05

Authorization to File Financing Statements

13

Section 4.06

Maintenance of Records

14

Section 4.07

Perfection Certificates; Collateral Reports

14

Section 4.08

Legal Status

14

Section 4.09

Inspections and Verification

15

Section 4.10

Insurance

15

Section 4.11

Proceeds of Casualty Insurance, Condemnation or Taking

15



 

 
-i- 

--------------------------------------------------------------------------------

 

 



TABLE OF CONTENTS

(continued) 

 



    Page

 

Section 4.12

Commercial Tort Claims

16

Section 4.13

Electronic Chattel Paper and Transferable Records

16

Section 4.14

Letter-of-Credit Rights

16

Section 4.15

Protective Advances by the Administrative Agent

16

Section 4.16

Federal Assignment of Claims Act

17

     

ARTICLE V.        ACCOUNTS AND COLLECTION OF ACCOUNTS

17

     

Section 5.01

Deposit Accounts

17

Section 5.02

Securities Accounts

17

Section 5.03

Operation of Collateral Accounts

17

Section 5.04

Collection of Accounts

18

Section 5.05

Collateral Concentration Account

18

     

ARTICLE VI.       PLEDGED COLLATERAL

19

     

Section 6.01

Delivery of Certificates and Instruments for Pledged Collateral

19

Section 6.02

No Assumption of Liability

20

Section 6.03

Registration of Collateral in the Name of the Administrative Agent

20

Section 6.04

Appointment of Sub-Agents; Endorsements; etc

20

Section 6.05

Voting Rights

20

Section 6.06

Entitlement of Grantors to Cash Dividends and Distributions

20

Section 6.07

Entitlement of Administrative Agent to Dividends and Distributions

20

Section 6.08

Application of Dividends and Distributions

21

Section 6.09

Turnover by Grantors

21

Section 6.10

Registration under 1933 Act

21

Section 6.11

Sale of Pledged Equity Interests in Connection with Enforcement

22

     

ARTICLE VII.      INTELLECTUAL PROPERTY

22

     

Section 7.01

Intellectual Property

22

Section 7.02

Collateral Assignments; Further Assurances

22

Section 7.03

Licenses and Assignments

23

Section 7.04

Infringements

23

Section 7.05

Trademarks

23

Section 7.06

Patents

23

Section 7.07

Other Patents and Copyrights

24

Section 7.08

Remedies Relating to Intellectual Property

24



 

 

 
-ii- 

--------------------------------------------------------------------------------

 

 



TABLE OF CONTENTS

(continued) 

 



    Page

 

ARTICLE VIII.     REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

24

     

Section 8.01

Remedies Generally

24

Section 8.02

Disposition of the Collateral

26

Section 8.03

Grant of License to Use Intellectual Property

26

Section 8.04

Waiver of Claims

27

Section 8.05

Application of Proceeds

27

Section 8.06

Remedies Cumulative

27

Section 8.07

Discontinuance of Proceedings

27

Section 8.08

Purchasers of Collateral

28

     

ARTICLE IX.       MISCELLANEOUS

28

     

Section 9.01

Notices

28

Section 9.02

Entire Agreement

28

Section 9.03

Obligations Absolute

28

Section 9.04

Successors and Assigns

29

Section 9.05

Headings Descriptive

29

Section 9.06

Severability

29

Section 9.07

Enforcement Expenses, etc

29

Section 9.08

Release of Portions of Collateral

29

Section 9.09

Termination

30

Section 9.10

Administrative Agent

30

Section 9.11

Only Administrative Agent to Enforce on Behalf of Secured Creditors

30

Section 9.12

Other Creditors, etc. Not Third-Party Beneficiaries

30

Section 9.13

Counterparts

31

Section 9.14

Amendments; Additional Grantors

31

Section 9.15

Separate Actions

31

Section 9.16

Full Recourse Obligations; Effect of Fraudulent Transfer Laws

31

Section 9.17

Governing Law; Venue; Waiver of Jury Trial

31

Section 9.18

Amended and Restated Pledge and Security Agreement

32



 

 

 
-iii- 

--------------------------------------------------------------------------------

 

  

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of October 12,
2016 (as the same may be amended, restated or otherwise modified from time to
time, this “Agreement”), among: (i) Kona Grill, Inc., a Delaware corporation
(the “Borrower”); (ii) each of the Subsidiaries (as defined in the Credit
Agreement referred to below) of the Borrower that is a signatory hereto (each
such Subsidiary, together with each Additional Grantor (defined below) that
becomes a party hereto pursuant to Section 9.14 hereof and together with the
Borrower, collectively, the “Grantors” and, individually, each a “Grantor”); and
(iii) KeyBank, National Association, as administrative agent (the
“Administrative Agent”), for the benefit of the Secured Creditors (as defined
below):

 

RECITALS:

 

(1)     Borrower, certain of the other Grantors and Administrative Agent entered
into that certain Pledge and Security Agreement, dated as of April 19, 2013 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Original Pledge and Security Agreement”).

 

(2)     Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1.01 hereof.

 

(3)     This Agreement is made pursuant to the Second Amended and Restated
Credit Agreement, dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
financial institutions named as lenders therein (together with their successors
and assigns, each, a “Lender,” and collectively, the “Lenders”), and the
Administrative Agent.

 

(4)     It is a condition precedent to the making of Loans and LC Issuances
under the Credit Agreement that each Grantor shall have executed and delivered
to the Administrative Agent this Agreement.

 

(5)     Each Subsidiary Grantor is a direct or indirect Subsidiary of the
Borrower.

 

(6)     Each Grantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Agreement in order to satisfy the condition
described above and to induce the Secured Creditors to extend credit pursuant to
the Credit Agreement, the other Loan Documents and the Designated Hedge
Documents.

 

NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Administrative Agent
and to the other Secured Creditors and hereby covenants and agrees with the
Administrative Agent and to the other Secured Creditors as follows:

 

ARTICLE I.

DEFINITIONS AND TERMS

 

Section 1.01     Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Credit Agreement. Unless otherwise defined herein, all terms used herein
and defined in the UCC shall have the same definitions herein as specified
therein; provided, however, that if a term is defined in Article 9 of the UCC
differently than in another Article of the UCC, the term shall have the meaning
specified in Article 9 of the UCC.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 1.02     Additional Defined Terms. The following terms shall have the
meanings herein specified unless the context otherwise requires:

 

“Accounts Receivable” means (i) all accounts, now existing or hereafter arising;
and (ii) without limitation of the foregoing, in any event including, but not
limited to, (A) all right to a payment, whether or not earned by performance,
for goods or other property (other than money) that has been or is to be sold,
consigned, leased, licensed, assigned or otherwise disposed of, for services
rendered or to be rendered, for a policy of insurance issued or to be issued,
for a suretyship obligation incurred or to be incurred, for energy provided or
to be provided, or for the use or hire of a vessel under a charter or other
contract whether due or to become due, whether or not it has been earned by
performance, and whether now existing or hereafter acquired or arising in the
future, including Accounts Receivable from employees and Affiliates of any
Grantor, (B) all rights evidenced by an account, invoice, purchase order,
requisition, bill of exchange, note, contract, security agreement, lease,
chattel paper, or any evidence of indebtedness or security related to the
foregoing, (C) all security pledged, assigned, hypothecated or granted to or
held by a Grantor to secure the foregoing, including all supporting obligations,
(D) all guarantees, letters of credit, banker’s acceptances, drafts,
endorsements, credit insurance and indemnifications on, for or of, any of the
foregoing, including all rights to make drawings, claims or demands for payment
thereunder, and (E) all powers of attorney for the execution of any evidence of
indebtedness, guaranty, letter of credit or security or other writing related to
the foregoing.

 

“Additional Grantor” has the meaning provided in Section 9.14.

 

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement.

 

“Agreement” has the meaning provided in the first paragraph of this Agreement.

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Collateral” has the meaning provided in Section 2.01 hereof.

 

“Collateral Account” means any Controlled Deposit Account or Controlled
Securities Account.

 

“Collateral Assignment Agreement” means a Collateral Assignment of Patents, a
Collateral Assignment of Trademarks or a Collateral Assignment of Copyrights.

 

“Collateral Assignment of Copyrights” means a Collateral Assignment of
Copyrights in the form of Exhibit D-1 hereto, or otherwise in form and substance
acceptable to the Administrative Agent.

 

“Collateral Assignment of Patents” means a Collateral Assignment of Patents in
the form of Exhibit D-2 hereto, or otherwise in form and substance acceptable to
the Administrative Agent.

 

“Collateral Assignment of Trademarks” means a Collateral Assignment of
Trademarks in the form of Exhibit D-3 hereto, or otherwise in form and substance
acceptable to the Administrative Agent.

 

“Collateral Concentration Account” means a cash collateral deposit account
established in the name of the Administrative Agent, and under the sole dominion
and control of the Administrative Agent, for the benefit of the Secured
Creditors, at an office of the Administrative Agent.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

 

“Contract” means any contract, agreement or other writing between a Grantor and
one or more additional parties.

 

“Contract Rights” means all rights of a Grantor under or in respect of a
Contract, including, without limitation, all rights to payment, damages,
liquidated damages, and enforcement.

 

“Control” (i) when used with respect to any security or security entitlement,
has the meaning specified in Section 8-106 of the UCC; and (ii) when used with
respect to any deposit account, has the meaning specified in Section 9-104 of
the UCC.

 

“Control Agreement” means any Deposit Account Control Agreement or Securities
Account Control Agreement or any other control agreement delivered in connection
with this Agreement.

 

“Controlled Deposit Account” means a deposit account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in Section 4-104 of the UCC).

 

“Controlled Securities Account” means a securities account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States of America and (ii) together with all financial
assets credited thereto and all related security entitlements, is subject to a
Securities Account Control Agreement.

 

“Copyrights” means any copyright to which a Grantor now or hereafter has title,
as well as any application for a copyright hereafter made by such Grantor.

 

“Credit Agreement” has the meaning provided in the Recitals of this Agreement.

 

“Deposit Account Control Agreement” means, with respect to a deposit account of
a Grantor, a Deposit Account Control Agreement (in such form as reasonably
agreed to by the Administrative Agent) among such Grantor, the Administrative
Agent and the relevant Depositary Bank.

 

“Depositary Bank” means a bank at which a deposit account of any Grantor is
maintained.

 

“Designated Hedge Creditor” means each Secured Hedge Provider party to any
Designated Hedge Document.

 

“Designated Hedge Document” means (i) each Designated Hedge Agreement to which
the Borrower or any other Grantor is now or may hereafter become a party, and
(ii) each confirmation, transaction statement or other document executed and
delivered in connection therewith to which the Borrower or any other Grantor is
now or may hereafter become a party.

 

“Designated Hedge Document Obligations” means all obligations and liabilities
owing by the Borrower or any other Grantor under all existing and future
Designated Hedge Documents, in all cases whether now existing, or hereafter
incurred or arising, including any such amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code.
Notwithstanding the foregoing, Designated Hedge Document Obligations shall not
include any Excluded Swap Obligations.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

“Equity Interests” means (i) all of the issued and outstanding shares of all
classes of capital stock of any corporation at any time directly owned by any
Grantor and the certificates representing such capital stock, (ii) all of the
membership interests in a limited liability company at any time owned or held by
any Grantor, and (iii) all of the equity interests in any other form of
organization at any time owned or held by any Grantor.

 

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement.

 

“Excluded Deposit Account” has the meaning given to such term in Section 5.01(a)
hereof.

 

“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Documents to
which such Grantor is party with respect to, or the grant by such Grantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes unlawful under the Commodity Exchange Act or any rule or regulation
promulgated thereunder (or the application or official interpretation of any
provision thereof) by virtue of such Grantor’s failure for any reason not to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time any such Loan Document becomes effective with respect
to such related Swap Obligation.

 

“FACA” means the Federal Assignment of Claims Act of 1940, as amended from time
to time.

 

“FACA Documents” means, collectively, the appropriate Notices of Assignment and
Instruments of Assignment and any other document evidencing the assignment of a
contract that is or would be subject to FACA that the Administrative Agent may
reasonably request.

 

“Governing Documents” means all agreements and instruments evidencing or
relating to investments in or ownership, voting or disposition of, any of the
Pledged Collateral.

 

“Grantor” and “Grantors” have the meaning provided in the first paragraph of
this Agreement.

 

“Intercompany and Third-Party Notes” means all promissory notes, instruments,
debentures, bonds, evidences of indebtedness and similar securities from time to
time issued to, or held by, any Grantor.

 

“Issuer” means the issuer of any Pledged Collateral.

 

“Intellectual Property” means (i) all Trademarks, together with the
registrations and right to all renewals thereof, and the goodwill of the
business of any Grantor symbolized by the Trademarks; (ii) all Patents; (iii)
all Copyrights; (iv) all computer programs and software applications and source
codes of such Grantor and all intellectual property rights therein and all other
Proprietary Information of such Grantor, including, but not limited to, Trade
Secrets; and (v) all Permits.

 

“Inventory” means (i) all inventory; and (ii) without limitation of the
foregoing, and in all cases including, but not limited to, all merchandise and
other goods held for sale or lease, or furnished or to be furnished under
contracts for service, including, without limitation, raw materials, works in
process, finished goods, products made or processed, intermediates, packing
materials, shipping materials, labels, semi-finished inventory, scrap inventory,
spare parts inventory, manufacturing supplies, consumable supplies, other
substances commingled therewith or added thereto, and all such goods that have
been returned, reclaimed, repossessed or exchanged.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

“Lender” and “Lenders” each has the meaning provided in the Recitals of this
Agreement.

 

“Loan Document Obligations” means, collectively, (i) the principal of and
interest on the Notes issued by, and the Loans made to, the Borrower under the
Credit Agreement, (ii) all LC Outstandings, (iii) all indebtedness and other
obligations of each Subsidiary Grantor under the Subsidiary Guaranty, (iv) the
Obligations and (v) all other indebtedness, obligations and liabilities owing by
the Borrower and the other Credit Parties to the Administrative Agent, any LC
Issuer, the Swing Line Lender or any of the Lenders under the Credit Agreement
and the other Loan Documents to which the Borrower or any other Credit Party is
now or may hereafter become a party (including, without limitation, indemnities,
fees and other amounts payable thereunder), whether primary, secondary, direct,
contingent, fixed or otherwise, in all cases whether now existing, or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code. Notwithstanding the foregoing, Loan Document Obligations shall
not include any Excluded Swap Obligations.

 

“Notice of Exclusive Control” means a “Notice of Exclusive Control” as defined
in each of the Control Agreements.

 

“Patents” means any patent to which a Grantor now or hereafter has title, as
well as any application for a patent now or hereafter made by a Grantor.

 

“Perfection Certificate” means a certificate in the form of Exhibit B hereto,
completed and supplemented with the schedules contemplated thereby to the
reasonable satisfaction of the Administrative Agent, and signed by an Authorized
Officer of the applicable Grantor delivering the same.

 

“Permits” means all licenses, permits, rights, orders, variances, franchises or
authorizations of or from any Governmental Authority.

 

“Pledged Collateral” means the Pledged Equity Interests and the Pledged Debt.

 

“Pledged Debt” means all of the Intercompany and Third-Party Notes presently
owned or hereafter acquired from time to time by any Grantor, and all interest,
cash, instruments and other property hereafter from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

 

“Pledged Entity” means the Issuer of any Pledged Equity Interests.

 

“Pledged Equity Interests” means all of the Equity Interests now owned or
hereafter acquired by each Grantor, and all of such Grantor’s other rights,
title and interests in, or in any way related to, each Pledged Entity to which
any of such Equity Interests relate, including, without limitation: (i) all
additional Equity Interests hereafter from time to time acquired by such Grantor
in any manner, together with all dividends, cash, instruments and other property
hereafter from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Equity Interests and in all
profits, losses and other distributions to which such Grantor shall at any time
be entitled in respect of any such Equity Interest; (ii) all other payments due
or to become due to such Grantor in respect of any such Equity Interest, whether
under any partnership agreement, limited liability company agreement, other
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise; (iii) all of such Grantor’s claims, rights, powers,
privileges, authority, puts, calls, options, security interests, liens and
remedies, if any, under any partnership agreement, limited liability company
agreement, other agreement or at law or otherwise in respect of any such Equity
Interest; (iv) all present and future claims, if any, of such Grantor against
any such Pledged Entity for moneys loaned or advanced, for services rendered or
otherwise; (v) all of such Grantor’s rights under any partnership agreement,
limited liability company agreement, other agreement or at law to exercise and
enforce every right, power, remedy, authority, option and privilege of such
Grantor relating to any such Equity Interest; (vi) all other property hereafter
delivered in substitution for or in addition to any of the foregoing; (vii) all
certificates and instruments representing or evidencing any of the foregoing;
and (vii) all cash, securities, interest, distributions, dividends, rights and
other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

“Proceeds” means (i) all proceeds; and (ii) without limitation of the foregoing
and in all cases, including, but not be limited to, (A) whatever is acquired
upon the sale, lease, license, exchange, or other disposition of any Collateral,
(B) whatever is collected on, or distributed on account of, any Collateral, (C)
rights arising out of any Collateral, (D) claims arising out of the loss or
nonconformity of, defects in, or damage to any Collateral, (E) claims and rights
to any proceeds of any insurance, indemnity, warranty or guaranty payable to a
Grantor (or the Administrative Agent, as assignee, loss payee or an additional
insured) with respect to any of the Collateral, (G) claims and rights to
payments (in any form whatsoever) made or due and payable to a Grantor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of Governmental Authority), (H) all cash,
money, checks and negotiable instruments received or held on behalf of the
Administrative Agent pursuant to any lockbox or similar arrangement relating to
the payment of Accounts Receivable or other Collateral, and (I) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

 

“Proprietary Information” means all information and know-how worldwide,
including, without limitation, technical data; manufacturing data; research and
development data; data relating to compositions, processes and formulations,
manufacturing and production know-how and experience; management know-how;
training programs; manufacturing, engineering and other drawings;
specifications; performance criteria; operating instructions; maintenance
manuals; technology; technical information; software; computer programs;
engineering and computer data and databases; design and engineering
specifications; catalogs; promotional literature; financial, business and
marketing plans; and inventions and invention disclosures.

 

“Secured Creditors” means, collectively, the Administrative Agent, the Lenders,
the Swing Line Lender, each LC Issuer, each Designated Hedge Creditor and the
respective successors and assigns of each of the foregoing.

 

“Secured Obligations” means, collectively, (i) all Loan Document Obligations;
(ii) all Designated Hedge Document Obligations and Banking Services Obligations;
(iii) any and all sums advanced by the Administrative Agent in order to preserve
any of the Collateral or to preserve or protect its security interest in such
Collateral, including, without limitation, sums advanced to pay or discharge
insurance premiums, taxes, Liens and claims; and (iv) in the event of any
proceeding for the collection or enforcement of any indebtedness, obligations,
or liabilities referred to in clauses (i), (ii) and (iii) above, the expenses of
re-taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on any of the Collateral, or of any exercise by the
Administrative Agent of its rights hereunder in respect of any Grantor or any of
the Collateral, together with attorneys’ fees and court costs. Notwithstanding
the foregoing, Secured Obligations shall not include any Excluded Swap
Obligations.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

“Securities Account Control Agreement” means, with respect to a securities
account of a Grantor, a Securities Account Control Agreement (in such form as
reasonably agreed to by the Administrative Agent) among the relevant Securities
Intermediary, such Grantor and the Administrative Agent.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains securities accounts for others and is acting in that
capacity.

 

“Security Agreement Joinder” means a Security Agreement Joinder, substantially
in the form of Exhibit A hereto, or otherwise in form and substance acceptable
to the Administrative Agent.

 

“Significant Intellectual Property” has the meaning provided in Section 7.04 of
this Agreement.

 

“Subsidiary Grantor” means each Grantor other than the Borrower.

 

“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Trademarks” means any trademarks and service marks now held or hereafter
acquired by a Grantor, any unregistered marks used by a Grantor and trade dress
including logos and/or designs in connection with which any of these registered
or unregistered marks are used.

 

“Trade Secrets” means any secretly held existing engineering and other data,
information, production procedures and other know-how relating to the design,
manufacture, assembly, installation, use, operation, marketing, sale and
servicing of any products or business of a Grantor worldwide whether written or
not written.

 

“UCC” means, unless the context indicates otherwise, the Uniform Commercial
Code, as at any time adopted and in effect in the State of New York,
specifically including and taking into account all amendments, supplements,
revisions and other modifications thereto.

 

Section 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) unless otherwise
specified, all references herein to Sections, Schedules, Annexes and Exhibits
shall be construed to refer to Sections of, and Schedules, Annexes and Exhibits
to, this Agreement.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

ARTICLE II.

SECURITY INTEREST

 

Section 2.01     Grant of Security Interest. As security for the prompt and
complete payment and performance when due of all of the Secured Obligations,
each Grantor does hereby pledge, sell, assign and transfer unto the
Administrative Agent, and does hereby grant to the Administrative Agent, for the
benefit of the Secured Creditors, a continuing security interest in all of the
right, title and interest of such Grantor in, to and under all of the following
of each Grantor, whether now existing or hereafter from time to time arising or
acquired and wherever located (collectively, the “Collateral”):

 

(i)     all accounts, including, without limitation, each and every Account
Receivable;

 

(ii)     all goods;

 

(iii)     all Inventory;

 

(iv)     all equipment;

 

(v)     all documents;

 

(vi)     all instruments;

 

(vii)     all chattel paper;

 

(viii)     all money;

 

(ix)     all deposit accounts, including, but not limited to, the Collateral
Concentration Account and all Controlled Deposit Accounts, together with all
monies, securities and instruments at any time deposited in any such deposit
account or otherwise held for the credit thereof;

 

(x)     all securities accounts, together with all financial assets credited
therein from time to time, and all financial assets, monies, securities, cash
and other property held therein or credited thereto;

 

(xi)     all investment property;

 

(xii)     all fixtures;

 

(xiii)     all as-extracted collateral, including, without limitation, all
minerals;

 

(xiv)     all general intangibles, including, but not limited to, all Contract
Rights;

 

(xv)     all commercial tort claims;

 

(xvi)     all Intellectual Property;

 

(xvii)     all letters of credit and letter-of-credit rights;

 

(xviii)     all payment intangibles;

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

(xix)     all Pledged Collateral;

 

(xx)     all Permits;

 

(xxi)     all promissory notes;

 

(xxii)     all supporting obligations;

 

(xxiii)     all other items, kinds and types of personal property, tangible or
intangible, of whatever nature, and regardless of whether the creation or
perfection or effect of perfection or non-perfection of a security interest
therein is governed by the UCC of any particular jurisdiction or by any other
applicable treaty, convention, statute, law or regulation of any applicable
jurisdiction;

 

(xxiv)     all additions, modifications, alterations, improvements, upgrades,
accessions, components, parts, appurtenances, substitutions and/or replacements
of, to or for any of the foregoing; and

 

(xxv)     all Proceeds and products of any and all of the foregoing.

 

Section 2.02     Excluded Property. Notwithstanding anything in Section 2.01
hereof to the contrary, the term Collateral shall not include: (i) any equipment
or goods that is subject to a “purchase money security interest” to the extent
that such purchase money security interest (x) constitutes a Permitted Lien
under the Credit Agreement and (y) prohibits the creation by a Grantor of a
junior security interest therein, unless the holder thereof has consented to the
creation of such a junior security interest; (ii) any Equity Interest in any
Foreign Subsidiary that is not a first-tier Subsidiary of the Borrower or any
other Grantor; (iii) any Equity Interest in a Foreign Subsidiary to the extent
the same represents, for all Grantors in the aggregate, more than 65% of the
total combined voting power of all classes of capital stock or similar equity
interests of such Foreign Subsidiary which are entitled to vote; and (iv) upon
the written consent of the Administrative Agent, any Equity Interests in any
Pledged Entity acquired on or after the Closing Date that is not a Subsidiary of
the Borrower, if the terms of the Organizational Documents of such Pledged
Entity do not permit the grant of a security interest in such Equity Interests
by the owner thereof or the applicable Grantor has been unable to obtain any
approval or consent to the creation of a security interest therein which is
required under such Organizational Documents.

 

Section 2.03     No Assumption of Liability. The security interest hereunder of
any Grantor is granted as security only and shall not subject the Administrative
Agent or any other Secured Creditor to, or in any way alter or modify, any
obligation or liability of such Grantor with respect to or arising out of any of
the Collateral.

 

Section 2.04     Power of Attorney. Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent its true and lawful agent and
attorney-in-fact, and in such capacity the Administrative Agent shall have,
without any further action required by or on behalf of any Grantor, the right,
with full power of substitution, in the name of such Grantor or otherwise, for
the use and benefit of the Administrative Agent and the other Secured Creditors:
(i) to receive, endorse, present, assign, deliver and/or otherwise deal with any
and all notes, acceptances, letters of credit, checks, drafts, money orders, or
other evidences of payment relating to the Collateral of such Grantor or any
part thereof; (ii) to demand, collect, receive payment of, and give receipt for
and give credits, allowances, discounts, discharges, releases and acquittances
of and for any or all of the Collateral of such Grantor; (iii) to sign the name
of such Grantor on any invoice or bill of lading relating to any of the
Collateral of such Grantor; (iv) to send verifications of any or all of the
Accounts Receivable of such Grantor to its account debtors; (v) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in or
before any court or other tribunal (including any arbitration proceedings) to
collect or otherwise realize on all or any of the Collateral of such Grantor, or
to enforce any rights of such Grantor in respect of any of its Collateral; (vi)
to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to any or all of the Collateral of such Grantor; (vii) to
notify, or require such Grantor to notify or cause to be notified, its account
debtors to make payment directly to the Administrative Agent or to a Controlled
Deposit Account; or (viii) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with any or all of the Collateral of
such Grantor, and to do all other acts and things necessary or appropriate to
carry out the intent and purposes of this Agreement, as fully and completely as
though the Administrative Agent were the absolute owner of the Collateral of
such Grantor for all purposes.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants to the Administrative Agent and the other
Secured Creditors, which representations and warranties shall survive the
execution and delivery of this Agreement until the termination of this Agreement
in accordance with Section 9.09, as follows:

 

Section 3.01     Title and Authority. Such Grantor has (i) good, valid and
unassailable title to all tangible items owned by it and constituting any
portion of the Collateral with respect to which it has purported to grant the
security interest, and good, valid and unassailable rights in all other
Collateral with respect to which it has purported to grant the security
interest, and (ii) full power and authority to grant to the Administrative Agent
the security interest in such Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained.

 

Section 3.02     Absence of Other Liens.

 

(a)     There is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind of such Grantor in the Collateral, except for any
filings or recordings made in connection with any Permitted Liens.

 

(b)     Such Grantor is, and as to any Collateral acquired by it from time to
time after the date hereof such Grantor will be, the owner of all of its
Collateral free and clear of any Lien, and the security interest of such Grantor
in its Collateral is and will be superior and prior to any other security
interest or other Lien, except for Permitted Liens.

 

Section 3.03     Validity of Security Interest. The security interest of such
Grantor constitutes a legal, valid and enforceable first priority (except as to
any Permitted Liens) security interest in all of the Collateral of such Grantor,
securing the payment and performance of the Secured Obligations.

 

Section 3.04     Perfection of Security Interest under UCC.

 

(a)     All notifications and other actions, including, without limitation, (i)
all deposits of certificates and instruments evidencing any Collateral (duly
endorsed or accompanied by appropriate instruments of transfer), (ii) all
notices to and acknowledgments of any bailee or other Person, (iii) all
acknowledgments and agreements respecting the right of the Administrative Agent
to obtain control with respect to any Collateral, and (iv) all filings,
registrations and recordings, which are (x) required by the terms of this
Agreement to have been given, made, obtained, done and accomplished, and (y)
necessary to create, preserve, protect and perfect the security interest granted
by such Grantor to the Administrative Agent hereby in respect of its portion of
the Collateral, have been given, made, obtained, done and accomplished; except
for financing statements that may be filed as fixture filings.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

(b)     After giving effect to all such actions, the security interest granted
by such Grantor to the Administrative Agent pursuant to this Agreement in and to
its portion of the Collateral will be perfected to the maximum extent a security
interest in such Grantor’s portion of the Collateral can be perfected under the
UCC of any applicable jurisdiction; except for financing statements that may be
filed as fixture filings.

 

Section 3.05     Perfection Certificates. Each Perfection Certificate delivered
by any Grantor (whether delivered pursuant to Section 4.07(a) of this Agreement
or pursuant to the Credit Agreement), and all information set forth therein, is
true and correct in all respects, except to the extent that such Perfection
Certificate has been supplemented or replaced in each case in accordance with
this Agreement.

 

Section 3.06     Places of Business; Jurisdiction of Organization; Locations of
Collateral. Each Grantor represents and warrants that (i) the principal place of
business of such Grantor, or its chief executive office, if it has more than one
place of business, is located at the address indicated on the most recent
Perfection Certificate executed and delivered by such Grantor to the
Administrative Agent; (ii) the jurisdiction of formation or organization of such
Grantor is set forth on the most recent Perfection Certificate executed and
delivered by such Grantor to the Administrative Agent; (iii) the U.S. Federal
Tax I.D. Number and, if applicable, the organizational identification number of
such Grantor is set forth on the most recent Perfection Certificate executed and
delivered by such Grantor to the Administrative Agent; and (iv) all Inventory
and equipment of such Grantor is located at one of the locations set forth on
the most recent Perfection Certificate executed and delivered by such Grantor to
the Administrative Agent. Such Grantor does not, at and as of the date hereof,
conduct business in any jurisdiction, and except as set forth in the most recent
Perfection Certificate delivered to the Administrative Agent, in the preceding
five years, such Grantor and any predecessors in interest have not conducted
business in any jurisdiction, under any trade name, fictitious name or other
name (including, without limitation, any names of divisions or predecessor
entities), except the current legal name of such Grantor and such other trade,
fictitious and other names as are listed on the most recent Perfection
Certificate executed and delivered by such Grantor to the Administrative Agent.

 

Section 3.07     Pledged Collateral. Schedule 1 hereto sets forth a true and
complete list of all of the Pledged Collateral owned by each Grantor as of the
Closing Date.

 

Section 3.08     Deposit Accounts. The most recent Perfection Certificate
delivered by each Grantor to the Administrative Agent sets forth a true and
complete list of all deposit accounts owned by each Grantor or in which any such
Grantor’s Collateral is held. To the extent required pursuant to Section 5.01 of
this Agreement, all of the deposit accounts of each Grantor are, and all cash
and money of each Grantor is held in, Controlled Deposit Accounts.

 

Section 3.09     Securities Accounts. The most recent Perfection Certificate
delivered by each Grantor to the Administrative Agent sets forth a true and
complete list of all securities accounts owned by each Grantor or in which any
such Grantor’s Collateral is held. Unless otherwise permitted pursuant to
Section 5.02 of this Agreement, no Grantor has any securities accounts or
otherwise owns or is entitled to any financial assets or securities entitlements
other than Controlled Securties Accounts and financial assets or securities
entitlements that are subject to a Controlled Securities Account.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

Section 3.10     Status of Pledged Collateral. All of the Pledged Equity
Interests of each Grantor hereunder have been duly and validly issued and are
fully paid and non-assessable. All of the Pledged Debt of each Grantor is the
legal, valid and binding obligation of the Issuer thereof, enforceable in
accordance with its terms. Except as permitted pursuant to the Credit Agreement,
no Grantor has any obligation to make any further or additional loans or
advances to, or purchases of securities from, any Issuer with respect to any of
the Pledged Debt. No Grantor is in default in the payment of any portion of any
mandatory capital contribution, cash call, or other funding, if any, required to
be made under any Governing Document relating to any of the Pledged Equity
Interests of such Grantor. No Grantor is in violation or default of any other
material provisions of any such Governing Document. No Pledged Collateral of any
Grantor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Grantor by any Person.

 

ARTICLE IV.

GENERAL COVENANTS

 

Section 4.01     No Other Liens; Defense of Title. No Grantor will make or
grant, or suffer or permit to exist, any Lien on any of its Collateral, other
than the Permitted Liens. Each Grantor, at its sole cost and expense, will take
any and all actions reasonably necessary and appropriate to defend title to its
Collateral against any and all Persons and to defend the validity,
enforceability, perfection, effectiveness and priority of the security interest
of the Administrative Agent therein against any Lien other than Permitted Liens.

 

Section 4.02     Further Assurances; Filings and Recordings.

 

(a)     Each Grantor, at its sole cost and expense, will duly execute,
acknowledge and deliver all such agreements, instruments and other documents and
take all such actions (including, without limitation, (i) physically pledging
instruments, documents, promissory notes, chattel paper and certificates
evidencing any investment property or any of the Pledged Collateral with the
Administrative Agent, (ii) obtaining securities account Control Agreements and
Deposit Account Control Agreements in accordance with this Agreement, (iii)
obtaining from other Persons lien waivers and bailee letters to the extent
required by the Credit Agreement, (iv) obtaining from other Persons agreements
evidencing the exclusive control and dominion of the Administrative Agent over
any of the Collateral, in instances where obtaining control over such Collateral
is the only or best method of perfection, and (v) making filings, recordings and
registrations), as the Administrative Agent may from time to time reasonably
instruct to better assure, preserve, protect and perfect the security interest
of the Administrative Agent in the Collateral of such Grantor, and the rights
and remedies of the Administrative Agent hereunder, or otherwise to further
effectuate the intent and purposes of this Agreement and to carry out the terms
hereof.

 

(b)     Each Grantor, at its sole cost and expense, will (i) at all times cause
this Agreement (and/or proper notices, financing statements or other
registrations or filings in respect hereof, and supplemental collateral
assignments or collateral security agreements in respect of any portion of the
Collateral) to be duly filed, recorded, registered and published, and re-filed,
re-recorded, re-registered and re-published in such manner and in such places as
may be required under the UCC or other applicable law in order to establish,
perfect, preserve and protect the rights, remedies and security interest of the
Administrative Agent in or with respect to the Collateral of such Grantor, and
(ii) pay all taxes, fees and charges and comply with all statutes and
regulations applicable to such filing, recording, registration and publishing
and such re-filing, re-recording, re-registration and re-publishing; provided,
however, filing of financing statements as fixture filings will not be required
except on the explicit written request of the Administrative Agent.

 

Section 4.03     Use and Disposition of the Collateral.

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

(a)     Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have notified the Grantors thereof
in writing that the rights of any or all of the Grantors under this Section
4.03(a) are suspended during the continuance of such Event of Default, each
Grantor may use and dispose of its Collateral in any lawful manner not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Loan Document.

 

(b)     No Grantor will consign any of its Inventory to any Person unless all
filings of financing statements under the UCC and other actions and filings,
registrations and recordings required under other applicable laws have been made
in order to perfect the rights and interests of such Grantor in the consigned
Inventory against creditors of and purchasers from the consignee and such
financing statements have been assigned to the Administrative Agent for the
benefit of the Secured Creditors.

 

(c)     No Grantor will permit any of its Inventory or equipment having a value
in excess of $250,000 to be in the possession or control of any single
warehouseman, bailee, processor, supplier or agent at any time, unless such
warehouseman, bailee, processor, supplier or agent shall have been notified of
the security interest and shall have agreed in writing to hold such Collateral
subject to the security interest and the instructions of the Administrative
Agent and to waive and release any Lien held by it with respect to such
Collateral, whether arising by operation of law or otherwise.

 

Section 4.04     Delivery or Marking of Chattel Paper; Other Actions. Without
limitation of any of the provisions of Section 4.02(a) or Section 4.13 hereof:

 

(a)     If any amount payable to a Grantor under or in connection with any of
the Collateral shall be or become evidenced by any chattel paper, document,
promissory note or instrument, such Grantor will, unless otherwise agreed to in
writing by the Administrative Agent, cause such chattel paper, document,
promissory note or instrument to be delivered to the Administrative Agent and
pledged as part of the Collateral hereunder, accompanied by any appropriate
instruments or endorsements or transfer. In the case of any chattel paper, the
Administrative Agent may require, in lieu of the delivery thereof to the
Administrative Agent, that the writings evidencing the chattel paper be legended
to reflect the security interest of the Administrative Agent therein, all in a
manner acceptable to the Administrative Agent.

 

(b)     If at any time any Grantor shall take and perfect a security interest in
any property of an account debtor, as security for the Accounts Receivable owed
by such account debtor and/or any of its Affiliates, or take and perfect a
security interest arising out of the consignment to any Person of any Inventory
or other Collateral, such Grantor shall, if requested by the Administrative
Agent (which request may be made by the Administrative Agent only upon the
written instructions of the Required Lenders, issued by the Required Lenders, in
their sole respective discretion), promptly execute and deliver to the
Administrative Agent a separate assignment of all financing statements and other
filings made to perfect the same. Such separate assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest of such Grantor against creditors of any transferees from the account
debtor or consignee.

 

Section 4.05     Authorization to File Financing Statements. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any jurisdiction any initial financing statements and all
amendments thereto that (a) indicate the Collateral (i) as “all assets” or “all
personal property” of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of the UCC, or (ii) as being of an equal or lesser scope or with greater detail,
and (b) contain any other information required pursuant to the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including, but not limited to, (i) whether such Grantor is an organization, the
type of organization and any organization identification number, and (ii) in the
case of a financing statement that is filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates.

 

 
- 13 -

--------------------------------------------------------------------------------

 

 

Section 4.06     Maintenance of Records. Each Grantor will keep and maintain at
its own cost and expense complete records of its Accounts Receivable, Contracts
and other Collateral, including, but not limited to, the originals of all
documentation with respect thereto, records of all payments received, all
credits granted thereon, all merchandise returned and all other dealings
therewith. All billings and invoices issued by a Grantor with respect to its
Accounts Receivable will be in compliance with, and conform to, the requirements
of all applicable federal, state and local laws and any applicable laws of any
relevant foreign jurisdiction. If an Event of Default shall have occurred and be
continuing and the Administrative Agent so directs, each Grantor shall legend,
in form and manner satisfactory to the Administrative Agent, its Accounts
Receivable and Contracts, as well as books, records and documents of such
Grantor evidencing or pertaining thereto with an appropriate reference to the
fact that such Accounts Receivable and Contracts have been assigned to the
Administrative Agent and that the Administrative Agent has a security interest
therein.

 

Section 4.07     Perfection Certificates; Collateral Reports.

 

(a)     Each Grantor shall provide to the Administrative Agent a completed
Perfection Certificate, duly executed by an Authorized Officer of such Grantor,
together with all schedules required to be delivered in connection therewith (i)
on the Closing Date as required pursuant to the Credit Agreement and (ii) on the
date that any additional Grantor becomes a party to this Agreement pursuant to
Section 9.14 hereof. In addition, if any information contained in any Perfection
Certificate previously delivered to the Administrative Agent shall become untrue
or incorrect in any material respect, or if any Grantor acquires or disposes of
any of the Collateral such that any previously delivered Perfection Certificate
is no longer accurate or complete in all material respects, then within ten
Business Days after such information becoming untrue, incorrect, inaccurate or
incomplete, such Grantor shall execute and deliver a new Perfection Certificate
to the Administrative Agent, provided that the delivery of such new Perfection
Certificate shall not serve to cure, or constitute a waiver of, any Default or
Event of Default that may have occurred as a result of such information becoming
untrue, incorrect, inaccurate or incomplete in any material respect.

 

(b)     Collateral Reports. Whenever requested to do so by the Administrative
Agent, each Grantor will promptly, at its own sole cost and expense, deliver to
the Administrative Agent, in written hard copy form or other readable form, as
reasonably specified by the Administrative Agent, such listings, agings,
descriptions, schedules and other reports with respect to its Accounts
Receivable, Inventory, equipment and other Collateral as the Administrative
Agent may reasonably instruct, all of the same to be in such scope, categories
and detail as the Administrative Agent may reasonably request and to be
accompanied by copies of invoices and other documentation as and to the extent
reasonably instructed by the Administrative Agent.

 

Section 4.08     Legal Status. Each Grantor agrees that (a) it will not change
its name, place of business or if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, in each
case without providing the Administrative Agent at least thirty days’ prior
written notice thereof, (b) if such Grantor does not have an organizational
identification number and later obtains one, it will promptly notify the
Administrative Agent of such organizational identification number, and (c) it
will not change its type of organization, jurisdiction of organization or other
legal structure in each case unless (i) it shall have provided the
Administrative Agent at least thirty days’ prior written notice thereof, and
(ii) such action is permitted pursuant to the Credit Agreement.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

Section 4.09     Inspections and Verification. The Administrative Agent and such
Persons as the Administrative Agent may designate shall have the right, at any
Grantor’s own cost and expense, at any time or from time to time, on not less
than two Business Days’ prior notice to the Borrower (on behalf of any
applicable Grantor) if no Default or Event of Default has occurred and is
continuing, and in the event a Default or Event of Default has occurred and is
continuing, on not less than one Business Day’s prior notice to the Borrower (on
behalf of any applicable Grantor), to inspect the Collateral of such Grantor,
all books and records related thereto (and to make extracts and copies thereof)
and the premises upon which any of such Collateral is located, to discuss such
Grantor’s affairs with the officers of such Grantor and its independent
accountants, and to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, such Collateral, including, in the case of accounts or other Collateral in
the possession of any third Person, by contacting account debtors or the third
Person possessing such Collateral (after not less than two days’ prior notice to
the applicable Grantor) for the purpose of making such verification.
Notwithstanding anything to the contrary herein, so long as no Default or Event
of Default has occurred and is continuing, the Grantors shall not be responsible
for the costs and expenses of more than two inspections or verifications
pursuant to this Section 4.09 during any calendar year. Any procedures or
actions taken, prior to the occurrence and continuance of an Event of Default,
in order to verify accounts by contacting account debtors, shall be effected by
the Borrower’s independent accountants, acting at the direction of the
Administrative Agent, in such manner (consistent with their normal auditing
procedures) so as not to reveal the identity of the Administrative Agent or the
existence of the security interest to the account debtors. The Borrower will
instruct its independent accountants to undertake any such verification when and
as requested by the Administrative Agent. The results of any such verification
by independent accountants shall be reported by such independent accountants to
both the Administrative Agent and the Borrower. The Administrative Agent shall
have the absolute right to share any information it gains from any such
inspection or verification or from collateral reports furnished to it by a
Grantor with the other Secured Creditors.

 

Section 4.10     Insurance. Each Grantor will at all times keep its business and
its Collateral insured in accordance with Section 6.03 of the Credit Agreement.

 

Section 4.11     Proceeds of Casualty Insurance, Condemnation or Taking.

 

(a)     All amounts recoverable under any policy of casualty insurance or any
award for the condemnation or taking by any governmental authority of any
portion of the Collateral are hereby assigned to the Administrative Agent.

 

(b)     Each Grantor will apply any such proceeds or amounts received by it in
the manner provided in the Credit Agreement, including, if required under the
terms of the Credit Agreement, by paying over the same directly to the
Administrative Agent.

 

(c)     In the event any portion of the Collateral suffers a casualty loss or is
involved in any proceeding for condemnation or taking by any Governmental
Authority, then if an Event of Default has occurred and is continuing, the
Administrative Agent is authorized and empowered, at its option, to participate
in, control, direct, adjust, settle and/or compromise any such loss or
proceeding, to collect and receive the proceeds therefrom and, after deducting
from such proceeds any expenses incurred by it in connection with the collection
or handling thereof, to apply the net proceeds to the Secured Obligations in
accordance with Section 8.03 of the Credit Agreement.

 

(d)     If any proceeds are received by the Administrative Agent as a result of
a casualty, condemnation or taking involving the Collateral and no Event of
Default has occurred and is continuing, then the Administrative Agent will
promptly release such proceeds to the applicable Grantor, unless the Credit
Agreement provides otherwise.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 

Section 4.12     Commercial Tort Claims. If any Grantor shall at any time hold
or acquire a commercial tort claim, the recovery from which could reasonably be
expected to exceed $250,000, such Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor, which sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Secured Creditors) a Lien thereon and on the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Administrative Agent.

 

Section 4.13     Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act, as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Administrative Agent
thereof and, at the request of the Administrative Agent, shall take such action
as the Administrative Agent may reasonably request to vest in the Administrative
Agent control under the UCC or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The Administrative Agent agrees
with such Grantor that the Administrative Agent will arrange, pursuant to
procedures reasonably satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under the UCC or, as the case may be, Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.

 

Section 4.14     Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Administrative Agent thereof
and, at the request of the Administrative Agent, such Grantor shall, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) arrange for the issuer or any confirming bank of such letter
of credit to consent to an assignment to the Administrative Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of the letter of
credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the letter of credit are to be paid to the applicable
Grantor unless an Event of Default has occurred and is continuing.

 

Section 4.15     Protective Advances by the Administrative Agent. At its option,
but without being obligated to do so, the Administrative Agent may, upon prior
notice to any applicable Grantor, after the occurrence and during the
continuance of an Event of Default, (i) pay and discharge past due taxes,
assessments and governmental charges, at any time levied on or with respect to
any of the Collateral of such Grantor which such Grantor has failed to pay and
discharge in accordance with the requirements of this Agreement or any of the
other Loan Documents, (ii) pay and discharge any claims of other creditors of
such Grantor which are secured by any Lien on any Collateral, other than a
Permitted Lien, (iii) pay for the maintenance, repair, restoration and
preservation of the Collateral to the extent such Grantor fails to comply with
its obligations in regard thereto under this Agreement and the other Loan
Documents or the Administrative Agent reasonably believes payment of the same is
necessary or appropriate to avoid a material loss or material diminution in
value of the Collateral, and/or (iv) obtain and pay the premiums on insurance
for the Collateral which such Grantor fails to maintain in accordance with the
requirements of this Agreement and the other Loan Documents, and each Grantor
agrees to reimburse the Administrative Agent, on demand, for all payments and
expenses incurred by the Administrative Agent with respect to such Grantor or
any of its Collateral pursuant to the foregoing authorization, provided,
however, that nothing in this Section shall be construed as excusing any Grantor
from the performance of, or imposing any obligation on the Administrative Agent
or any other Secured Creditor to cure or perform, any covenants or other
agreements of any Grantor with respect to any of the foregoing matters as set
forth herein or in any of the other Loan Documents.

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

Section 4.16     Federal Assignment of Claims Act. If any Grantor is at any time
a party to a contract that is or would be subject to FACA, such Grantor shall
promptly notify the Administrative Agent thereof and (i) if such contract is a
Material Contract, such Grantor shall execute and deliver to the Administrative
Agent appropriate FACA Documents as the Administrative Agent shall reasonably
request and (ii) at any time during the existence of an Event of Default, each
Grantor shall, at the request of the Administrative Agent, execute and deliver
to the Administrative Agent appropriate FACA Documents as the Administrative
Agent shall reasonably request (in each case, with such number of original
signatures as is required pursuant to FACA, and such number of certified copies
as may be requested by the Administrative Agent), which FACA Documents the
Administrative Agent agrees it will not file with the applicable agency unless
an Event of Default exists.

 

ARTICLE V.

ACCOUNTS AND COLLECTION OF ACCOUNTS

 

Section 5.01     Deposit Accounts.

 

(a)     The Grantors shall cause all deposit accounts to be subject at all times
to a fully effective Deposit Account Control Agreement except for Excluded
Deposit Accounts.

 

(b)     Immediately upon the creation or acquisition of any new deposit account
(other than any deposit account that would qualify as an Excluded Deposit
Account) or any interest therein by any Grantor, such Grantor shall cause to be
in full force and effect, prior to the deposit of any funds therein, a Deposit
Account Control Agreement duly executed by such Grantor, the Administrative
Agent and the applicable Depositary Bank.

 

Section 5.02     Securities Accounts.

 

(a)     The Grantors shall cause all securities accounts to be subject at all
times to a fully effective Securities Account Control Agreement.

 

(b)     Immediately upon the creation or acquisition of any new securities
account or any interest therein by any Grantor, such Grantor shall cause to be
in full force and effect, prior to the crediting of any financial asset with
respect to which any Grantor is an entitlement holder, a Securities Account
Control Agreement duly executed by such Grantor, the Administrative Agent and
the applicable Securities Intermediary.

 

Section 5.03     Operation of Collateral Accounts. Except as expressly permitted
pursuant to this Agreement or the Credit Agreement, the Grantors shall cause all
cash and Cash Equivalents and all securities entitlements to be maintained in
Collateral Accounts. Prior to the occurrence and continuance of an Event of
Default, the Grantors may withdraw, or direct the disposition of, funds and
other investments or financial assets held in the Collateral Accounts. Upon the
occurrence and during the continuance of an Event of Default, upon written
notice to any Grantor, the Administrative Agent shall be permitted to (i)
retain, or instruct the relevant Securities Intermediary or Depositary Bank to
retain, all cash and investments held in any Collateral Account, (ii) liquidate
or issue entitlement orders with respect to, or instruct the relevant Securities
Intermediary or Depositary Bank to liquidate, any or all investments or
financial assets held in any Collateral Account, (iii) issue a Notice of
Exclusive Control or other similar instructions with respect to any Collateral
Account and instruct the Depositary Bank or Securities Intermediary to follow
the instructions of the Administrative Agent, and (iv) withdraw any amounts held
in any Collateral Account and apply such amounts in accordance with the terms of
this Agreement.

 

 
- 17 -

--------------------------------------------------------------------------------

 

 

Section 5.04     Collection of Accounts.

 

(a)     Each Grantor shall, in a manner consistent with the provisions of this
Article V, endeavor to cause to be collected from the account debtor named in
each of its Accounts Receivable, as and when due (including, without limitation,
amounts which are delinquent, such amounts to be collected in accordance with
generally accepted lawful collection procedures), any and all amounts owing
under or on account of such Accounts Receivable and shall, if required to do so
pursuant to the terms of this Agreement, cause such collections to deposited or
held in a Collateral Account.

 

(b)     Each Grantor shall, and the Administrative Agent hereby authorizes each
Grantor to, enforce and collect all amounts owing to it on its Inventory and
Accounts Receivable, for the benefit and on behalf of the Administrative Agent
and the other Secured Creditors; provided, however, that such privilege may at
the sole option of the Administrative Agent, by notice to the Borrower (on
behalf of all Grantors), be terminated upon the occurrence and during the
continuance of any Event of Default.

 

Section 5.05     Collateral Concentration Account.

 

(a)     After the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right, upon written notice to the
Borrower, to establish the Collateral Concentration Account pursuant to which,
among other things, the Administrative Agent shall have sole dominion and
control over all funds held to the credit of, and all disbursements from, the
Collateral Concentration Account.

 

(b)     Upon the establishment of the Collateral Concentration Account, (i) all
of the funds on deposit in or credited to any Controlled Deposit Account (other
than, in the discretion of the Administrative Agent, balances of $1,000 or less)
shall, upon the instruction of the Administrative Agent to the appropriate
Depositary Banks after the issuance of a Notice of Exclusive Control, be
transferred to the Collateral Concentration Account on a daily or other basis
specified by the Administrative Agent, (ii) no Grantor will have the right of
withdrawal from the Collateral Concentration Account or any of the Collateral
Accounts, (iii) the Administrative Agent shall have the right to liquidate any
investments held in any Controlled Securities Account and have the proceeds
thereof deposited in the Collateral Concentration Account, and (iv) all amounts
held in the Collateral Concentration Account or any of the Collateral Accounts
may be applied, in the Administrative Agent’s discretion, towards payment of the
Secured Obligations in accordance with the terms of this Agreement.

 

(c)     Upon the establishment of the Collateral Concentration Account and at
all times thereafter, each Grantor agrees (i) to cause all payments by its
account debtors to be immediately deposited in Controlled Deposit Accounts, if
such account debtors have not already been instructed to do so, and (ii) to
deposit promptly all payments received by it from any other sale of any of its
Collateral, whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise, in a Controlled Deposit Account precisely
in the form received (but with any endorsements of such Grantor necessary for
deposit or collection). Until any such payments are so deposited, such payments
shall be held in trust by such Grantor for and as the property of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Creditors hereunder.

 

 
- 18 -

--------------------------------------------------------------------------------

 

 

ARTICLE VI.

PLEDGED COLLATERAL

 

Section 6.01     Delivery of Certificates and Instruments for Pledged
Collateral.

 

(a)     On or prior to the Closing Date, each Grantor shall pledge and deposit
with the Administrative Agent all certificates or instruments, if any,
representing any of the Pledged Collateral at the time owned by such Grantor and
subject to the security interest hereof, duly endorsed in blank in the case of
any instrument, and accompanied by undated stock powers duly executed in blank
by such Grantor or such other instruments of transfer as are reasonably
acceptable to the Administrative Agent, in the case of Pledged Equity Interests.

 

(b)     If a Grantor shall acquire (by purchase, conversion, exchange, stock
dividend or otherwise) any additional Pledged Collateral, at any time or from
time to time after the date hereof which is or are intended to be subjected to
the security interest hereof and which is or are represented by certificates or
instruments, such Grantor shall (i) forthwith pledge and deposit with the
Administrative Agent all such certificates or instruments, duly endorsed in
blank in the case of Intercompany and Third-Party Notes, and accompanied by
undated stock powers duly executed in blank by such Grantor or such other
instruments of transfer as are reasonably acceptable to the Administrative
Agent, in the case of Equity Interests, and (ii) promptly thereafter deliver to
the Administrative Agent a certificate executed by an authorized officer of such
Grantor describing such additional Pledged Collateral and certifying that the
same have been duly pledged with the Administrative Agent hereunder.

 

(c)     Without limitation of any other provision of this Agreement, if any of
the Pledged Collateral of a Grantor (whether or not now owned or hereafter
acquired) which is intended to be subjected to the security interest hereof is
(i) an uncertificated security, each such Grantor shall cause each such
uncertificated security to be certificated in all respects in accordance with
applicable laws, accompanied by undated stock powers duly executed in blank by
each such Grantor or by such other instruments of transfer as are reasonably
acceptable to the Administrative Agent, and promptly thereafter deposited with
the Administrative Agent or otherwise provide the Administrative Agent control
with respect to such uncertificated security, or (ii) held in a securities
account that is not already subject to a Securities Account Control Agreement,
such Grantor shall promptly take all actions required to make such securities
account subject to a Securities Account Control Agreement. Each Grantor further
agrees to take such actions as the Administrative Agent deems reasonably
necessary or desirable to effect the foregoing and to permit the Administrative
Agent to exercise any of its rights and remedies hereunder in respect thereof,
and agrees to provide an opinion of counsel reasonably satisfactory to the
Administrative Agent with respect to any such pledge of any of the securities
described in clauses (i) and (ii) above, promptly upon the request of the
Administrative Agent.

 

(d)     Without limitation of any other provision of this Agreement, if any of
the Equity Interests of a Grantor (whether now owned or hereafter acquired)
which are intended to be subjected to the security interest hereof are issued by
an Issuer which is a Foreign Subsidiary or Person organized under laws other
than the laws of the United States, any State thereof or the District of
Columbia, such Grantor shall promptly execute and deliver to the Administrative
Agent a separate pledge document covering such Equity Interests, conforming to
the requirements of the law of the jurisdiction in which such Foreign Subsidiary
or other Person is organized and reasonably satisfactory in form and substance
to the Administrative Agent, together with an opinion of local counsel as to the
perfection of the security interest provided for therein. Each Grantor further
agrees to take such actions as the Administrative Agent deems reasonably
necessary or desirable to effect the foregoing and to permit the Administrative
Agent to exercise any of its rights and remedies hereunder in respect thereof or
under such separate pledge agreement.

 

 
- 19 -

--------------------------------------------------------------------------------

 

 

Section 6.02     No Assumption of Liability. The security interest of any
Grantor is granted as security only and shall not subject the Administrative
Agent or any other Secured Creditor to, or in any way alter or modify, any
obligation or liability of such Grantor with respect to or arising out of any of
the Pledged Collateral. Nothing herein shall be construed to make the
Administrative Agent liable as a general partner or limited partner of any
Pledged Entity or a shareholder of any corporation, and the Administrative Agent
by virtue of this Agreement or any actions taken as contemplated hereby (except
as referred to in the following sentence) shall not have any of the duties,
obligations or liabilities of a general partner or limited partner of any
Pledged Entity or a stockholder of any corporation. The parties hereto expressly
agree that, unless the Administrative Agent shall become the absolute owner of
an Equity Interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among the Administrative Agent and/or a
Grantor or any other Person.

 

Section 6.03     Registration of Collateral in the Name of the Administrative
Agent. The Administrative Agent shall have the right, at any time in its
discretion and without notice to any Grantor, after the occurrence of an Event
of Default and during the continuance thereof, to transfer to or to register in
the name of the Administrative Agent or any of its nominees any or all of the
Pledged Collateral, subject only to the revocable voting and similar rights
specified in this Article VI. In addition, the Administrative Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.

 

Section 6.04     Appointment of Sub-Agents; Endorsements; etc. The
Administrative Agent shall have the right to appoint one or more sub-agents for
the purpose of retaining physical possession of the instruments and certificates
evidencing any of the Pledged Collateral, which may be held (in the sole
discretion of the Administrative Agent) in the name of the relevant Grantor,
endorsed or assigned in blank or in favor of the Administrative Agent or any
nominee or nominees of the Administrative Agent or a sub-agent appointed by the
Administrative Agent.

 

Section 6.05     Voting Rights. Unless and until an Event of Default shall have
occurred and be continuing, each Grantor shall be entitled to exercise all
voting rights attaching to any and all Pledged Collateral owned by it, and to
give consents, waivers or ratifications in respect thereof, provided that no
vote shall be cast or any consent, waiver or ratification given or any action
taken which would violate, result in breach of any covenant contained in or be
inconsistent with any of the terms of this Agreement, any other Loan Document or
any Designated Hedge Document, or which would have the effect of impairing the
position or interests of the Administrative Agent or any Secured Creditor
therein. All such rights of such Grantor to vote and to give consents, waivers
and ratifications shall cease in case an Event of Default shall occur and be
continuing.

 

Section 6.06     Entitlement of Grantors to Cash Dividends and Distributions. A
Grantor shall be entitled to receive all cash dividends or distributions payable
in respect of its Pledged Collateral, except as otherwise provided in this
Article VI.

 

Section 6.07     Entitlement of Administrative Agent to Dividends and
Distributions. The Administrative Agent shall be entitled to receive and to
retain as part of the Pledged Collateral:

 

(a)     all cash dividends and distributions payable in respect of the Pledged
Collateral at any time when an Event of Default shall have occurred and be
continuing; and

 

 
- 20 -

--------------------------------------------------------------------------------

 

 

(b)     regardless of whether or not an Event of Default shall have occurred and
be continuing at the time of payment or distribution thereof, and except to the
extent any of the following is otherwise permitted by the Credit Agreement: (i)
all cash dividends and distributions in respect of the Pledged Collateral which
are reasonably determined by the Administrative Agent to represent in whole or
in part an extraordinary, liquidating or other distribution in return of
capital; (ii) all other or additional stock, other securities, partnership
interests, membership interests or property (other than cash to which a Grantor
is entitled under Section 6.06) paid or distributed by way of dividend
(including, without limitation, any payment in kind dividend) or otherwise in
respect of the Pledged Collateral; (iii) all other or additional stock, other
securities, partnership interests, membership interests or property (including
cash) paid or distributed in respect of the Pledged Collateral by way of stock
split, spin-off, split up, reclassification, combination of shares or similar
rearrangement; and (iv) all other or additional stock, other securities,
partnership interests, membership interests or property (including cash) which
may be paid in respect of the Pledged Collateral by reason of any consolidation,
merger, exchange of stock, conveyance of assets, liquidation or similar
corporate, partnership or limited liability company reorganization.

 

Section 6.08     Application of Dividends and Distributions. If no Event of
Default shall have occurred and be continuing at such time, the Administrative
Agent will, at the request of the Borrower (on behalf of any applicable Grantor
or Grantors), pay over to the Administrative Agent, for application to the
payment or prepayment of any of the Loan Document Obligations, any cash held by
it as Pledged Collateral which is attributable to dividends or distributions
received by it and then held as part of the Collateral pursuant to this Article
VI. If an Event of Default shall have occurred and be continuing, all dividends
and distributions received by the Administrative Agent and then held by it
pursuant to this Article VI as part of the Pledged Collateral will be applied as
provided in Section 8.05 hereof.

 

Section 6.09     Turnover by Grantors. All dividends, distributions or other
payments that are received by any Grantor contrary to the provisions of this
Agreement shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Grantor and
shall be forthwith paid over to the Administrative Agent as Collateral in the
same form as so received (with any necessary endorsement).

 

Section 6.10     Registration under 1933 Act. If an Event of Default shall have
occurred and be continuing and a Grantor shall have received from the
Administrative Agent a reasonable written request or requests that such Grantor
cause any registration, qualification or compliance under any Federal or state
securities law or laws to be effected with respect to all or any part of the
Pledged Equity Interest of its Subsidiaries, such Grantor as soon as practicable
and at its expense will use its best efforts to cause such registration to be
effected (and be kept effective) and will use its best efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
stock, including, without limitation, registration under the Securities Act of
1933, as then in effect (the “Securities Act”) (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with any other governmental
requirements, provided that the Administrative Agent shall furnish to such
Grantor such information regarding the Administrative Agent as such Grantor may
request in writing and as shall be required in connection with any such
registration, qualification or compliance. The relevant Grantor will advise the
Administrative Agent in writing as to the progress of each such registration,
qualification or compliance and as to the completion thereof, will furnish to
the Administrative Agent such number of prospectuses, offering circulars and
other documents incident thereto as the Administrative Agent from time to time
may reasonably request, and will indemnify the Administrative Agent and all
others participating in the distribution of such Pledged Equity Interests
against all claims, losses, damages or liabilities caused by any untrue
statement (or alleged untrue statement) of a material fact contained therein (or
in any related registration statement, notification or the like) or by any
omission (or alleged omission) to state therein (or in any related registration
statement, notification or the like) a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as the same may have been caused by an untrue statement or omission
based upon information furnished in writing to such Grantor by the
Administrative Agent expressly for use therein.

 

 
- 21 -

--------------------------------------------------------------------------------

 

 

Section 6.11     Sale of Pledged Equity Interests in Connection with
Enforcement. If at any time when the Administrative Agent shall determine to
exercise its right to sell all or any part of the Pledged Equity Interests
pursuant to Section 8.01, such Pledged Equity Interests or the part thereof to
be sold shall not, for any reason whatsoever, be effectively registered under
the Securities Act of 1933, as then in effect, the Administrative Agent may, in
its sole and absolute discretion and to the fullest extent permitted by
applicable law now or hereafter in effect, sell such Pledged Equity Interests or
part thereof by private sale in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable in order that such sale may
legally be effected without such registration, provided that at least ten days’
notice of the time and place of any such sale shall be given to the relevant
Grantor. Without limiting the generality of the foregoing, in any such event the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Equity Interests or part thereof shall have
been filed under such Securities Act, (b) may approach and negotiate with a
single possible purchaser to effect such sale and (c) may restrict such sale to
a purchaser who will represent and agree that such purchaser is purchasing for
its own account, for investment, and not with a view to the distribution or sale
of such Pledged Equity Interests or part thereof. In the event of any such sale,
the Administrative Agent shall incur no responsibility or liability to any
Grantor for selling all or any part of the Pledged Equity Interests at a price
which the Administrative Agent may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

 

ARTICLE VII.

INTELLECTUAL PROPERTY

 

Section 7.01     Intellectual Property. Each Grantor represents and warrants
that: (i) it is the true and lawful owner or licensee of the Trademarks listed
on the most recent Perfection Certificate delivered by such Grantor to the
Administrative Agent and that said listed Trademarks constitute all the marks
registered in the United States Patent and Trademark Office that such Grantor
now owns or uses in connection with its business; (ii) it is the true and lawful
owner or licensee of all rights in the Patents listed on the most recent
Perfection Certificate delivered by such Grantor to the Administrative Agent and
that said Patents constitute all the United States patents and applications for
United States patents that such Grantor now owns or uses in connection with its
business; and (iii) it is the true and lawful owner or licensee of all rights in
the Copyright registrations listed on the most recent Perfection Certificate
delivered by such Grantor to the Administrative Agent and that said Copyrights
constitute all the registered United States copyrights that such Grantor now
owns. Each Grantor further warrants that it is aware of no third-party claim
that any aspect of such Grantor’s present or contemplated business operations
infringes or will infringe any trademark, service mark, patent or copyright in a
manner which could have a material adverse effect on the financial condition,
business or property of such Grantor.

 

Section 7.02     Collateral Assignments; Further Assurances. Upon request of the
Administrative Agent whenever made, any Grantor shall promptly execute and
deliver to the Administrative Agent such Collateral Assignment Agreements as the
Administrative Agent shall reasonably request in connection with such Grantor’s
Intellectual Property. Each Grantor agrees that it will take such action, and
deliver such documents or instruments, as the Administrative Agent shall
reasonably request in connection with the preparation, filing or registration
and enforcement of any Collateral Assignment Agreement.

 

 
- 22 -

--------------------------------------------------------------------------------

 

 

Section 7.03     Licenses and Assignments. Each Grantor hereby agrees not to
divest itself of any material right under or with respect to any Intellectual
Property material to its business other than in the ordinary course of business
or as expressly permitted pursuant to the Credit Agreement absent prior written
approval of the Administrative Agent.

 

Section 7.04     Infringements. Each Grantor agrees, promptly upon learning
thereof, to notify the Administrative Agent in writing of the name and address
of, and to furnish such pertinent information that may be available with respect
to, any party who may be infringing or otherwise violating any of such Grantor’s
rights in and to any Intellectual Property that could reasonably be expected to
have a material adverse effect on the financial condition, business or property
of such Grantor (any such Intellectual Property, “Significant Intellectual
Property”), or with respect to any party claiming that such Grantor’s use of any
Significant Intellectual Property violates any property right of that party, to
the extent that such infringement or violation could reasonably be expected to
have a material adverse effect on the financial condition, business or property
of such Grantor. Each Grantor further agrees, unless otherwise directed by the
Administrative Agent, diligently to prosecute any Person infringing any
Significant Intellectual Property in a manner consistent with its past practice
and in the ordinary course of business.

 

Section 7.05     Trademarks.

 

(a)     Preservation of Trademarks. Each Grantor agrees to use or license the
use of its Trademarks in interstate commerce during the time in which this
Agreement is in effect, sufficiently to preserve such Trademarks as trademarks
or service marks registered under the laws of the United States.

 

(b)     Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents required by the Trademark Act of 1946, 15
U.S.C. §§ 1051, et seq. to maintain trademark registration that the failure to
so maintain could reasonably be expected to have a Material Adverse Effect,
including but not limited to affidavits of use and applications for renewals of
registration in the United States Patent and Trademark Office for all of its
Trademarks pursuant to 15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all
fees and disbursements in connection therewith, and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld.

 

(c)     Future Registered Trademarks. If any mark registration issues hereafter
to a Grantor as a result of any application now or hereafter pending before the
United States Patent and Trademark Office, then, in accordance with Section
4.07(a) hereof, within ten Business Days of receipt of such certificate such
Grantor shall deliver to the Administrative Agent an updated Perfection
Certificate, together with a copy of such certificate, and a grant of security
in such mark to the Administrative Agent, confirming the grant thereof
hereunder, the form of such confirmatory grant to be in form and substance
acceptable to the Administrative Agent.

 

Section 7.06     Patents.

 

(a)     Maintenance of Patents. Each Grantor shall make timely payment of all
post-issuance fees required pursuant to 35 U.S.C. § 41 to maintain in force
rights under each Patent.

 

 
- 23 -

--------------------------------------------------------------------------------

 

 

(b)     Prosecution of Patent Applications. Each Grantor shall diligently
prosecute all applications for United States patents, and shall not abandon any
such application, except in favor of a continuation application based on such
application, prior to exhaustion of all administrative and judicial remedies,
absent written consent of the Administrative Agent, which consent shall not be
unreasonably withheld.

 

Section 7.07     Other Patents and Copyrights. In accordance with Section
4.07(a) hereof, within ten Business Days of acquisition of a United States
Patent or Copyright, or of filing of an application for a United States Patent
or Copyright, the relevant Grantor shall deliver to the Administrative Agent an
updated Perfection Certificate, together with a copy of said Patent or
Copyright, as the case may be, with a grant of security as to such Patent or
Copyright, as the case may be, confirming the grant thereof hereunder, the form
of such confirmatory grant to be in form and substance acceptable to the
Administrative Agent.

 

Section 7.08     Remedies Relating to Intellectual Property. If an Event of
Default shall occur and be continuing, the Administrative Agent may, by written
notice to the relevant Grantor, take any or all of the following actions: (i)
declare the entire right, title and interest of such Grantor in and to each of
the Copyrights, Patents and Trademarks, together with all trademark rights and
rights of protection to the same, vested, in which event such rights, title and
interest shall immediately vest in the Administrative Agent for the benefit of
the Secured Creditors, in which case such Grantor agrees to execute an
assignment in form and substance reasonably satisfactory to the Administrative
Agent of all its rights, title and interest in and to the Copyrights, Patents
and Trademarks to the Administrative Agent for the benefit of the Secured
Creditors; (ii) take and practice or sell the Copyrights or Patents and take and
use or sell the Trademarks and the goodwill of such Grantor’s business
symbolized by the Trademarks and the right to carry on the business and use the
assets of the Grantor in connection with which the Trademarks have been used;
and (iii) direct such Grantor to refrain, in which event such Grantor shall
refrain, from using the Copyrights, Patents and Trademarks in any manner
whatsoever, directly or indirectly, and, if requested by the Administrative
Agent, change such Grantor’s corporate name to eliminate therefrom any use of
any mark and execute such other and further documents that the Administrative
Agent may request in connection with such Grantor’s obligations under this
Agreement and to transfer ownership of the Copyrights, Patents and Trademarks,
and registrations and any pending trademark application, to the Administrative
Agent for the benefit of the Secured Creditors.

 

ARTICLE VIII.

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 

Section 8.01     Remedies Generally. Each Grantor agrees that, if any Event of
Default shall have occurred and be continuing, then and in every such case,
subject to any mandatory requirements of applicable law then in effect, the
Administrative Agent, in addition to any rights now or hereafter existing under
applicable law, shall have all rights as a secured creditor under the UCC in all
relevant jurisdictions and may exercise any or all of the following rights (all
of which each Grantor hereby agrees is commercially reasonable to the fullest
extent permitted under applicable law now or hereafter in effect):

 

(a)     personally, or by agents’ attorneys or other authorized representatives,
immediately retake possession of the Collateral or any part thereof from such
Grantor or any other Person who then has possession of any part thereof with or
without notice or process of law, and for that purpose may enter upon such
Grantor’s or such other Person’s premises where any of the Collateral is located
and remove the same and use in connection with such removal any and all
services, supplies, aids and other facilities of such Grantor;

 

 
- 24 -

--------------------------------------------------------------------------------

 

 

(b)     instruct the obligor or obligors on any Account Receivable, agreement,
instrument or other obligation (including, without limitation, account debtors)
constituting the Collateral to make any payment required by the terms of such
Account Receivable, agreement, instrument or other obligation directly to the
Administrative Agent and/or directly to a lockbox under the sole dominion and
control of the Administrative Agent or to the Collateral Concentration Account;

 

(c)     sell, assign or otherwise liquidate, or direct such Grantor to sell,
assign or otherwise liquidate, any or all of the Collateral or any part thereof,
and take possession of the proceeds of any such sale or liquidation;

 

(d)     issue a Notice of Exclusive Control with respect to any or all of the
Collateral Accounts and issue entitlement orders or instructions with respect
thereto;

 

(e)     withdraw any or all monies, securities and/or instruments in the
Collateral Concentration Account or any Collateral Account for application to
the Secured Obligations in accordance with Section 8.05 hereof;

 

(f)     pay and discharge taxes, Liens or claims on or against any of the
Collateral;

 

(g)     pay, perform or satisfy, or cause to be paid, performed or satisfied,
for the benefit of any Grantor, any of the obligations, terms, covenants,
provisions or conditions to be paid, observed, performed or satisfied by such
Grantor under any contract, agreement or instrument relating to its Collateral,
all in accordance with the terms, covenants, provisions and conditions thereof,
as and to the extent that such Grantor fails or refuses to perform or satisfy
the same;

 

(h)     enter into any extension of, or any other agreement in any way relating
to, any of the Collateral;

 

(i)     make any compromise or settlement the Administrative Agent deems
desirable or necessary with respect to any of the Collateral; and/or

 

(j)     take possession of the Collateral or any part thereof, by directing such
Grantor or any other Person in possession thereof in writing to deliver the same
to the Administrative Agent at any place or places designated by the
Administrative Agent, in which event such Grantor shall at its own expense:

 

(i)     forthwith cause the same to be moved to the place or places so
designated by the Administrative Agent and delivered to the Administrative
Agent,

 

(ii)     store and keep any Collateral so delivered to the Administrative Agent
at such place or places pending further action by the Administrative Agent as
provided in Section 8.02, and

 

(iii)     while the Collateral shall be so stored and kept, provide such guards
and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in substantially the same condition prior to such
action;

 

it being understood that such Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Administrative Agent shall be entitled
to a decree requiring specific performance by such Grantor of said obligation.

 

 
- 25 -

--------------------------------------------------------------------------------

 

 

Section 8.02     Disposition of the Collateral. Upon the occurrence and during
the continuance of an Event of Default, any Collateral repossessed by the
Administrative Agent under or pursuant to Section 8.01 and any other Collateral
whether or not so repossessed by the Administrative Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale of the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Administrative Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Administrative Agent or after any overhaul or repair which the Administrative
Agent shall determine to be commercially reasonable. Except in the case of any
Collateral that is perishable or threatens to decline speedily in value or is of
a type customarily sold on a recognized market, (i) in the case of any such
disposition which shall be a private sale or other private proceedings permitted
by such requirements, such sale shall be made upon not less than ten days’
written notice to such Grantor specifying the time at which such disposition is
to be made and the intended sale price or other consideration therefor, and
shall be subject, for the ten days after the giving of such notice, to the right
of the relevant Grantor or any nominee of the relevant Grantor to acquire the
Collateral involved at a price or for such other consideration at least equal to
the intended sale price or other consideration so specified, and (ii) in the
case of any such disposition which shall be a public sale permitted by such
requirements, such sale shall be made upon not less than ten days’ written
notice to the relevant Grantor specifying the time and place of such sale and,
in the absence of applicable requirements of law, shall be by public auction
(which may, at the Administrative Agent’s sole option, be subject to reserve),
after publication of notice of such auction not less than ten days prior thereto
in two newspapers in general circulation in the city where such Collateral is
located. To the extent permitted by any such requirement of law, the
Administrative Agent on behalf of the Secured Creditors (or certain of them) may
bid for and become the purchaser (by bidding in Secured Obligations or
otherwise) of the Collateral or any item thereof offered for sale in accordance
with this Section without accountability to the relevant Grantor (except to the
extent of surplus money received as provided in Section 8.05). Unless so
obligated under mandatory requirements of applicable law, the Administrative
Agent shall not be required to make disposition of the Collateral within a
period of time which does not permit the giving of notice to the Grantor as
hereinabove specified. The Administrative Agent need give the relevant Grantor
only such notice of disposition as the Administrative Agent shall deem to be
reasonably practicable in view of such mandatory requirements of applicable law.

 

Section 8.03     Grant of License to Use Intellectual Property. For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Article VIII at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies and for no other purpose, each Grantor
hereby grants to the Administrative Agent an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to the Grantor) to
use, assign or sublicense any of the Intellectual Property of such Grantor, now
owned or hereafter acquired by such Grantor, and wherever the same may be
located, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

 

 
- 26 -

--------------------------------------------------------------------------------

 

 

Section 8.04     Waiver of Claims. Except as otherwise provided in this
Agreement, EACH GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S
TAKING POSSESSION OR THE ADMINISTRATIVE AGENT’S DISPOSITION OF ANY OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE GRANTOR
WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES
OR OF ANY STATE, and each Grantor hereby further waives, to the extent permitted
by law: (i) all damages occasioned by such taking of possession except any
damages which are the direct result of the Administrative Agent’s gross
negligence or willful misconduct; (ii) all other requirements as to the time,
place and terms of sale or other requirements with respect to the enforcement of
the Administrative Agent’s rights hereunder; and (iii) all rights of redemption,
appraisement, valuation, stay, extension or moratorium now or hereafter in force
under any applicable law in order to prevent or delay the enforcement of this
Agreement or the absolute sale of the Collateral or any portion thereof, and
each Grantor, for itself and all who may claim under it, insofar as it or they
now or hereafter lawfully may, hereby waives the benefit of all such laws to the
fullest extent permitted by applicable law now or hereafter in effect. Any sale
of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the relevant Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against the relevant Grantor
and against any and all Persons claiming or attempting to claim the Collateral
so sold, optioned or realized upon, or any part thereof, from, through and under
the relevant Grantor.

 

Section 8.05     Application of Proceeds. All Collateral and proceeds of
Collateral obtained and realized by the Administrative Agent in connection with
the enforcement of this Agreement pursuant to this Article VIII shall be applied
as follows:

 

(i)     first, to the payment to the Administrative Agent, for application to
the Secured Obligations as provided in Section 8.03 of the Credit Agreement; and

 

(ii)     second, to the extent remaining after the application pursuant to the
preceding clause (i) and following the termination of this Agreement pursuant to
Section 9.09 hereof, to the relevant Grantor or to whomever may be lawfully
entitled to receive such payment.

 

Section 8.06     Remedies Cumulative. Each and every right, power and remedy
hereby specifically given to the Administrative Agent shall be in addition to
every other right, power and remedy specifically given under this Agreement, any
Designated Hedge Agreement or the other Loan Documents or now or hereafter
existing at law or in equity, or by statute, and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Administrative Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of exercise of
one shall not be deemed a waiver of the right to exercise any other or others.
No delay or omission of the Administrative Agent in the exercise of any such
right, power or remedy, or partial or single exercise thereof, and no renewal or
extension of any of the Secured Obligations, shall impair or constitute a waiver
of any such right, power or remedy or shall be construed to be a waiver of any
Default or Event of Default or an acquiescence therein. No notice to or demand
on any Grantor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Administrative Agent to any other or further action in any
circumstances without notice or demand. In the event that the Administrative
Agent shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Administrative Agent may recover
reasonable, actual expenses, including attorneys’ fees, and the amounts thereof
shall be included in such judgment.

 

Section 8.07     Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then and in every such case
the relevant Grantor, the Administrative Agent and each holder of any of the
Secured Obligations shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the
Administrative Agent shall continue as if no such proceeding had been
instituted.

 

 
- 27 -

--------------------------------------------------------------------------------

 

 

Section 8.08     Purchasers of Collateral. Upon any sale of any of the
Collateral by the Administrative Agent hereunder (whether by virtue of the power
of sale herein granted, pursuant to judicial process or otherwise), the receipt
of the Administrative Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication or nonapplication thereof.

 

ARTICLE IX.

MISCELLANEOUS

 

Section 9.01     Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing,
sent by facsimile, mailed or delivered, (i) if to the Borrower, at its address
specified in or pursuant to the Credit Agreement, (ii) if to any Subsidiary
Grantor, to it c/o the Borrower at its address specified in or pursuant to the
Credit Agreement, (iii) if to the Administrative Agent, to it at the Notice
Office of the Administrative Agent, (iv) if to any Lender, at its address
specified in or pursuant to the Credit Agreement, and (v) if to any Designated
Hedge Creditor, at such address as such Designated Hedge Creditor shall have
specified in writing to each Grantor and the Administrative Agent; or in any
case at such other address as any of the Persons listed above may hereafter
notify the others in writing. All such notices and communications shall be
mailed, faxed, sent by overnight courier or delivered, and shall be effective
when received.

 

Section 9.02     Entire Agreement. This Agreement, the other Loan Documents and
any Designated Hedge Documents represent the final agreement among the parties
with respect to the subject matter hereof and thereof, supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof, and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements among the parties. There are no
unwritten oral agreements among the parties.

 

Section 9.03     Obligations Absolute. The obligations of each Grantor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, other than indefeasible payment in full of, and complete performance
of, all of the Secured Obligations, including, without limitation:

 

(a)     any renewal, extension, amendment or modification of, or addition or
supplement to, or deletion from other Loan Documents or any Designated Hedge
Document, or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof;

 

(b)     any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement except
as expressly provided in such renewal, extension, amendment, modification,
addition, supplement, assignment or transfer;

 

(c)     any furnishing of any additional security to the Administrative Agent or
its assignee or any acceptance thereof or any release of any security by the
Administrative Agent or its assignee;

 

(d)     any limitation on any Person’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof;

 

 
- 28 -

--------------------------------------------------------------------------------

 

 

(e)     any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to a Grantor or any
Subsidiary of a Grantor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
a Grantor shall have notice or knowledge of any of the foregoing; or

 

(f)     to the fullest extent permitted by applicable law now or hereafter in
effect, any other event or circumstance which, but for this provision, might
release or discharge a guarantor or other surety from its obligations as such.

 

Section 9.04     Successors and Assigns. This Agreement shall be binding upon
each Grantor and its successors and assigns and shall inure to the benefit of
the Administrative Agent and each other Secured Creditor and their respective
successors and assigns, provided that no Grantor may transfer or assign any or
all of its rights or obligations hereunder without the written consent of the
Administrative Agent. All agreements, statements, representations and warranties
made by each Grantor herein or in any certificate or other instrument delivered
by such Grantor or on its behalf under this Agreement shall be considered to
have been relied upon by the Secured Creditors and shall survive the execution
and delivery of this Agreement, the other Loan Documents and any Designated
Hedge Document regardless of any investigation made by the Secured Creditors on
their behalf.

 

Section 9.05     Headings Descriptive. The headings of the several Sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

 

Section 9.06     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 9.07     Enforcement Expenses, etc. The Grantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 11.01 of the
Credit Agreement, all reasonable, actual out-of-pocket costs and expenses of the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Agreement, the preservation of the Collateral, the
perfection of the security interest, and any amendment, waiver or consent
relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by the Administrative Agent or any of the
other Secured Creditors).

 

Section 9.08     Release of Portions of Collateral.

 

(a)     So long as no Event of Default is in existence or would exist after the
application of proceeds as provided below, the Administrative Agent shall, at
the request of a Grantor, release any or all of the Collateral of such Grantor,
provided that (i) such release is permitted by the terms of the Credit Agreement
(it being agreed for such purposes that a release will be deemed “permitted by
the terms of the Credit Agreement” if the proposed transaction constitutes an
exception contained in Section 7.02 of the Credit Agreement) or otherwise has
been approved in writing by the Required Lenders (or, to the extent required by
Section 11.12 of the Credit Agreement, all of the applicable Lenders) and (ii)
the proceeds of such Collateral are to be applied as required pursuant to the
Credit Agreement or any consent or waiver entered into with respect thereto.

 

 
- 29 -

--------------------------------------------------------------------------------

 

 

(b)     At any time that a Grantor desires that the Administrative Agent take
any action to give effect to any release of Collateral pursuant to the foregoing
Section 9.08(a), it shall deliver to the Administrative Agent a certificate
signed by a principal executive officer stating that the release of the
respective Collateral is permitted pursuant to Section 9.08(a). In the event
that any part of the Collateral is released as provided in Section 9.08(a), the
Administrative Agent, at the request and expense of a Grantor, will duly release
such Collateral and assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) so sold and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement. The Administrative Agent shall have no liability whatsoever to any
Secured Creditor as the result of any release of Collateral by it as permitted
by this Section 9.08.

 

Section 9.09     Termination. After the termination of all of the Commitments
and all Designated Hedge Documents, when no LC Outstandings are outstanding and
when all Loans and other Secured Obligations (other than unasserted indemnity
obligations) have been paid in full, this Agreement shall terminate, and the
Administrative Agent, at the request and expense of the Grantors, will execute
and deliver to the relevant Grantor a proper instrument or instruments
(including UCC termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to the relevant Grantor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Administrative Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement.

 

Section 9.10     Administrative Agent. The Administrative Agent will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. The acceptance by the Administrative Agent of this
Agreement, with all the rights, powers, privileges and authority so created,
shall not at any time or in any event obligate the Administrative Agent to
appear in or defend any action or proceeding relating to the Collateral to which
it is not a party, or to take any action hereunder or thereunder, or to expend
any money or incur any expenses or perform or discharge any obligation, duty or
liability under the Collateral. By accepting the benefits of this Agreement,
each Secured Creditor acknowledges and agrees that the rights and obligations of
the Administrative Agent shall be as set forth in Article IX of the Credit
Agreement. Notwithstanding anything to the contrary contained in Section 9.03 of
this Agreement or Section 11.12 of the Credit Agreement, this Section 9.10, and
the duties and obligations of the Administrative Agent set forth in this Section
9.10, may not be amended or modified without the consent of the Administrative
Agent.

 

Section 9.11     Only Administrative Agent to Enforce on Behalf of Secured
Creditors. The Secured Creditors agree by their acceptance of the benefits
hereof that this Agreement may be enforced on their behalf only by the action of
the Administrative Agent, acting upon the instructions of the Required Lenders
(or, after all Loan Document Obligations have been paid in full, instructions of
the holders of at least 51% of the outstanding Designated Hedge Obligations) and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent, for the benefit of the Secured
Creditors, upon the terms of this Agreement.

 

Section 9.12     Other Creditors, etc. Not Third-Party Beneficiaries. No
creditor of any Grantor or any of its Affiliates, or other Person claiming by,
through or under any Grantor or any of its Affiliates, other than the
Administrative Agent and the other Secured Creditors, and their respective
successors and assigns, shall be a beneficiary or third-party beneficiary of
this Agreement or otherwise shall derive any right or benefit herefrom.

 

 
- 30 -

--------------------------------------------------------------------------------

 

 

Section 9.13     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, including
via facsimile transmission or other electronic transmission capable of
authentication, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same agreement.
A set of counterparts executed by all the parties hereto shall be lodged with
the Borrower and the Administrative Agent.

 

Section 9.14     Amendments; Additional Grantors. No amendment or waiver of any
provision of this Agreement and no consent to any departure by any Grantor shall
in any event be effective unless the same shall be in writing and signed by the
Administrative Agent acting at the direction of the requisite number of Lenders,
if any, required pursuant to Section 11.12 of the Credit Agreement, and the
applicable Grantor or Grantors, as the case may be, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Upon the execution and delivery by any Person of a
Security Agreement Joinder, (a) such Person shall be referred to as an
“Additional Grantor” and shall become and be a Grantor hereunder, and each
reference in this Agreement to a “Grantor” shall also mean and be a reference to
such Additional Grantor, and each reference in any other Loan Document to a
“Grantor” shall also mean and be a reference to such Additional Grantor, and (b)
each reference herein to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to this Agreement, and each reference in any other Loan
Document to the “Security Agreement,” “thereunder,” “thereof” or words of like
import referring to this Agreement, shall mean and be a reference to this
Agreement as supplemented by such Security Agreement Joinder.

 

Section 9.15     Separate Actions. A separate action may be brought and
prosecuted against any Grantor, any other guarantor or obligor or the Borrower,
and whether or not any other Grantor, any other guarantor or obligor or the
Borrower be joined in such action or actions.

 

Section 9.16     Full Recourse Obligations; Effect of Fraudulent Transfer Laws.
It is the desire and intent of each Grantor, the Administrative Agent and the
other Secured Creditors that this Agreement shall be enforced as a full recourse
obligation of each Grantor to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If
and to the extent that the obligations of any Grantor under this Agreement
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Grantor liability
hereunder in respect of the Secured Obligations shall be deemed to be reduced ab
initio to that maximum amount that would be permitted without causing such
Grantor’s obligations hereunder to be so invalidated.

 

Section 9.17     Governing Law; Venue; Waiver of Jury Trial.

 

(a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

(b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR OTHER DOCUMENT RELATED THERETO. EACH GRANTOR WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

 
- 31 -

--------------------------------------------------------------------------------

 

 

(c)     EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH GRANTOR HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9.17 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 9.18     Amended and Restated Pledge and Security Agreement. The parties
to this Agreement agree that, on the Closing Date, the terms and provisions of
the Original Pledge and Security Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. All accrued liabilities of each Grantor under the Original Pledge and
Security Agreement shall continue as liabilities under (and shall be governed by
the terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness hereof, all references in any existing Loan
Documents to the “Security Agreement” or “Pledge and Security Agreement” shall
be deemed to refer to this Agreement.

 

 

 

[Remainder of page intentionally left blank]

 

 
- 32 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

KONA GRILL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Berke Bakay 

 

 

Name:

Berke Bakay

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

KONA RESTAURANT HOLDINGS, INC.

 

 

KONA SUSHI, INC.

 

 

KONA MACADAMIA, INC.

 

 

KONA BALTIMORE, INC.

 

 

KONA GRILL INTERNATIONAL HOLDINGS, INC.

 

 

KONA GRILL INTERNATIONAL, INC.

 

 

KONA GRILL PUERTO RICO, INC.

 

 

 

 

 

  By: /s/ Berke Bakay      Name: Berke Bakay     Title: President              
      KONA TEXAS RESTAURANTS, INC.                     By: /s/ Christi Hing     
Name: Christi Hing     Title: Secretary  

 

 
 

--------------------------------------------------------------------------------

 

 

Accepted by:

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ J.E. Fowler 

 

 

 

Name: J. E. Fowler

 

 

 

Title: Managing Director

 

 

 

 